CHINA YIDA HOLDING, CO. 28/F Yifa Building No. 111 Wusi Road Fuzhou, Fujian, P. R. China, 350003 March 6, 2012 Via EDGAR Attn: Ms. Kathleen Krebs, Special Counsel U.S. Securities and Exchange Commission Washington, D.C. 20549-0302 Re: Request for Extension to File Response China Yida Holding, Co. Amendment No. 1 to Form 10-K for the Fiscal Year Ended December 31, 2011 Filed February 3, 2012 Form 10-Q for the Fiscal Quarter Ended September 30, 2011 Filed November 7, 2011 File No. 001-34567 Dear Ms. Krebs, We are in receipt of the comment letter issued by the United States Securities & Exchange Commission (the “Commission”) dated February 17, 2012 regarding the above referenced filings (the “Comment Letter”). Please accept this correspondence as a request for an extension of an additional ten (10) business days to provide the Commission with our response to the Comment Letter. Accordingly, the Company will respond to the Commission’s comment letter, no later than Tuesday, March 20, 2012. Thank you for your attention to this matter. Sincerely, CHINA YIDA HOLDING, CO. By: /s/Minhua Chen Name: Minhua Chen Title: Chief Executive Officer
